Citation Nr: 1002669	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-13 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for schizophrenia.

5.  Entitlement to service connection for testicular cancer 
to include as due to exposure to herbicides.

6.  Entitlement to service connection for prostate cancer to 
include as due to exposure to herbicides.

7.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities to include as due to 
exposure to herbicides.

8.  Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 
1971.  Service in Vietnam and award of the Combat Infantry 
Badge are evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

Procedural history

The Veteran's July 2005 claim for increased disability 
ratings for service-connected hearing loss and tinnitus were 
denied in an October 2005 rating decision.  The Veteran 
disagreed and perfected an appeal.

In March 2006, the Veteran and his service representative 
presented testimony at a hearing at the RO before a local 
hearing officer.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

In a May 2007 rating decision, the RO denied service 
connection for schizophrenia, prostate cancer, Meniere's 
disease and peripheral neuropathy of the upper extremities.  
In an April 2008 rating decision, the RO denied service 
connection for PTSD and testicular cancer.  The Veteran 
disagreed and perfected an appeal as to all issues.


FINDINGS OF FACT

1.  The Veteran's service-connected hearing loss is 
manifested by mild to moderate sensory hearing loss in the 
right ear and mild to severe sensorineural hearing loss in 
the left ear.

2.  The Veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  

3.  A preponderance of the competent medical evidence 
supports a finding that the Veteran does not have PTSD.

4.  The evidence supporting a finding that the Veteran's 
current schizophrenia condition is related to his active duty 
is at least in equipoise.

5.  A preponderance of the competent medical evidence 
supports a finding that the Veteran's testicular cancer is 
unrelated to his active duty military service.

6.  A preponderance of the competent medical evidence 
supports a finding that the Veteran does not have prostate 
cancer.

7.  A preponderance of the competent medical evidence 
supports a finding that the Veteran's peripheral neuropathy 
condition is unrelated to his active duty military service.

8.  A preponderance of the competent medical evidence 
supports a finding that the Veteran does not have Meniere's 
disease.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for service-
connected bilateral hearing loss are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2009).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2009); Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

3.  Entitlement to service connection for PTSD is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309(e) (2009).

4.  Entitlement to service connection for schizophrenia is 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

5.  Entitlement to service connection for testicular cancer 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309(e) (2009).

6.  Entitlement to service connection for prostate cancer is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309(e) (2009).

7.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.309(e) 
(2009).

8.  Entitlement to service connection for Meniere's disease 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran, who served in Vietnam as an infantryman, claims 
that his hearing loss deserves a compensable disability 
rating and that he is entitled to a disability rating in 
excess of the 10 percent awarded for service-connected 
tinnitus.  He also contends that he is entitled to service 
connection for PTSD caused by traumatic events suffered in 
Vietnam during combat, and for schizophrenia which started 
during his active duty service.  He contends that he is 
entitled to service connection for testicular cancer, 
prostate cancer and peripheral neuropathy of the upper 
extremities because of exposure to herbicides while he served 
in Vietnam.  Finally, he contends that he suffers from 
dizziness as a symptom of Meniere's disease which is caused 
by his service-connected hearing loss.

The Board will first address preliminary matters and then 
render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Veteran was informed in letters dated August 2005 and May 
2006 that in order to substantiate his claims for increased 
disability ratings, the evidence would have to show that his 
disabilities had gotten worse.  He was also informed in 
letters dated October 2006 and November 2007 that in order to 
establish entitlement to service connection, the evidence 
must show a current condition, an event or injury during 
service, and medical evidence of a relationship between the 
current condition and the event or injury during service.  In 
the October 2006 letter, the Veteran was informed that in 
order to establish a claim of secondary service connection, 
the evidence must show that a current condition was caused or 
aggravated by a service-connected disability.  Finally, 
letters dated March, May and October 2006 and November 2007 
informed the Veteran of how VA determines a disability rating 
and an effective date. 

The Veteran was further notified in all letters that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, including requests for any pertinent 
records held by Federal agencies, such as military records, 
and VA medical records.  The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, all private medical records 
identified by the Veteran and all VA medical records 
pertaining to the Veteran's claims.  The Veteran has received 
medical examinations pertaining to his hearing loss and 
mental health claims.  VA has further assisted the Veteran 
throughout the course of this appeal by providing him and his 
representative with statements of the case which informed 
them of the laws and regulations relevant to the Veteran's 
claim.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As noted in the Introduction, the Veteran and his 
representative presented testimony at a March 2006 hearing 
before a local hearing officer.  The Board further notes that 
the Veteran initially sought a hearing before a Veterans Law 
Judge (VLJ) in a VA Form 9 substantive appeals dated April 
2006.  However, in two VA Form-9 appeals received in November 
2008, the Veteran indicated that he did not want a hearing 
before a VLJ and wished to proceed with the appeal of his 
claims.  The Board observes that in the November 2008 
submissions, the Veteran directly addressed the issues of 
hearing loss and tinnitus which were the subjects addressed 
in the April 2006 VA Form-9.  In addition, neither the 
Veteran's local or national representatives indicated in the 
June or October 2009 briefs in support of the Veteran's 
claims that the Veteran continued to seek a hearing before a 
VLJ.  For those reasons, the Board finds that the Veteran has 
withdrawn his original request and desires for his claim to 
be considered by the Board without such a hearing.

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Assignment of a diagnostic code

The Veteran's service-connected hearing loss is rated zero 
percent disabling under Diagnostic Code 6100.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The Veteran's hearing loss is currently rated under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 [hearing impairment] (2009).  
Diagnostic Code 6100 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (bilateral 
hearing loss).  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate and the Veteran has not requested that 
another diagnostic code be used.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 6100.

Specific schedular criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2009).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1000 hertz, and 70 dB or more at 2000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Schedular rating

The Veteran seeks entitlement to a higher disability rating 
for his service-connected hearing loss, which is currently 
evaluated as noncompensably disabling.  As indicated above, 
the resolution of this issue involves determining the level 
of hearing acuity in each ear.

The pertinent evidence consists of a VA audiological 
examination conducted in October 2005.  The examination 
revealed the following puretone thresholds:  




HERTZ




1000
2000
3000
4000
RIGHT

50
35
40
35
LEFT

40
50
40
60

The average decibel loss for the right ear was 40 and the 
average decibel loss for the left ear was 48.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and 64 in the left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear and level V 
in the left ear.  Using the left ear as the poorer ear, this 
results in a noncompensable or zero percent disability rating 
under Table VII.

The October 2005 examination results did not demonstrate 
exceptional patterns of hearing impairment requiring 
consideration under subsection (a) of 38 C.F.R. § 4.86 
[thresholds of 55 or greater for all four Hertz frequencies].  

There is no competent medical evidence to the contrary.  The 
Board observes that the Veteran's statements to the effect 
that he is significantly impacted by his service-connected 
hearing loss have been considered and the Board notes that 
the Veteran is competent to explain the symptoms he 
experiences regarding hearing loss.  However, the Veteran's 
credibility and the symptomatology he provides in this regard 
is irrelevant because, as discussed in the law and 
regulations section above, the Board must adjudicate this 
claim by mechanically applying the schedular criteria.  See 
Lendenmann, supra.

In summary, based on the review of the entire record, the 
Board concludes that the criteria for an increased disability 
rating for the Veteran's bilateral hearing loss have not been 
met.

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

As noted in the Introduction above, the Veteran's most recent 
claim for an increased disability rating was filed in July 
2005. In this case, therefore, the relevant time period is 
from July 2004 to the present. At all times, the assigned 
disability ratings remained unchanged.  In essence, the 
evidence of record indicates that the Veteran's service-
connected hearing loss have remained essentially unchanged.  
That is, the Veteran's hearing loss has not worsened to the 
degree where a compensable rating would be warranted.  Thus, 
throughout the period, there were no clinical findings 
sufficient to justify the assignment of a higher or lower 
rating, and no staged ratings assigned.


Entitlement to a disability rating in excess of 10 percent 
disabling for service-connected tinnitus.

Evaluation of tinnitus

Diagnostic Code 6260 also provides a single level of 
disability.  

10% Tinnitus, recurrent. 

Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2009).

Analysis

Schedular rating

The Veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus.  Diagnostic Code 
6260 makes it clear that a single evaluation of 10 percent 
for tinnitus will be assigned "whether the sound is 
perceived in one ear, both ears, or in the head."  The 
Federal Circuit specifically found in Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), that VA's interpretation that the 
maximum schedular rating available for tinnitus is 10 percent 
was not in error.  Accordingly, the Board finds that there is 
no legal basis upon which to award a schedular evaluation for 
tinnitus in excess of the maximum disability rating allowed 
by regulation, and the Veteran's appeal must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, the Board has been unable to identify an 
exceptional or unusual disability picture with respect to the 
Veteran's service-connected hearing loss and tinnitus 
disabilities.  The medical evidence fails to demonstrate that 
the symptomatology of these disabilities is of such an extent 
that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disabilities are specifically 
contemplated under the ratings criteria.  Accordingly, the 
Board finds that the Veteran's disability picture has been 
contemplated by the ratings schedule.  The Board also briefly 
notes that the evidence in this case does not demonstrate 
that the Veteran has required frequent hospitalizations for 
either hearing loss or tinnitus.  

Entitlement to service connection for PTSD.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. §§ 3.304(f), 4.125(a) (2009).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor. 
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2008); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

Analysis

Preliminarily, the Board notes that the Veteran served in 
Vietnam as a light weapons infantryman between August 21, 
1970 and August 16, 1971, and was awarded the Combat Infantry 
Badge.  The Board acknowledges the Veteran's service and 
finds that as a veteran who served in combat, his lay 
testimony alone may serve to establish the occurrence of the 
claimed in-service stressors.  However, the crux of this 
claim is whether the Veteran has been properly diagnosed with 
PTSD.

The record establishes that the Veteran was examined in April 
2007 by a VA psychologist who reviewed the Veteran's VA 
claims folder and medical record.  The examiner diagnosed the 
Veteran with schizophrenia, paranoid type and specifically 
found that the Veteran did not meet the criteria for an 
anxiety disorder and did not meet the DSM-IV criteria for 
PTSD.  The examiner noted that "though it does appear the 
Veteran was involved in combat," and met criterion A for a 
DSM-IV diagnosis of PTSD, the Veteran did "not meet all of 
the rest of the diagnostic criteria."  Moreover, in a 
November 2007 examination, Dr. M.S., Ph.D., reviewed the 
Veteran's VA claims folder and examined the Veteran, and 
diagnosed the Veteran with schizophrenia, chronic 
undifferentiated type.  Dr. M.S. noted that "there is some 
question of meeting the reexperiencing criteria from the DSM-
IV based on the Veteran's report of feeling extreme levels of 
distress while exposed to heights as a reminder of his trauma 
of almost falling, an incident that occurred during his 
combat tour."  Dr. M.S. went on to stated that the Veteran 
"does not currently appear to meet diagnostic criteria for 
PTSD, although he has experienced trauma which would meet 
Criteria [criterion] A . . . he does not demonstrate 
sufficient other symptoms to warrant a diagnosis of PTSD at 
this time."

On the other hand, the Veteran was diagnosed with PTSD by a 
licensed social worker at a VA PTSD clinic in July 2007.  The 
Veteran was tested on the PTSD Checklist Military Version and 
Mississippi Scale for Combat related PTSD.  The report 
indicates DSM-IV criteria B, C and D were met.  The social 
worker reported that the Veteran "endorses re-experiencing 
symptoms, symptoms of avoidance and emotional numbing, and 
hyperarousal symptoms."  The examiner also determined that 
although the Veteran was diagnosed with schizophrenia "in 
the early 1970's, it appears that his symptoms are more 
reflective of" PTSD.  In addition, an October 2007 nursing 
note indicates that the Veteran was diagnosed with PTSD "per 
history."

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence. See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability. In addition, the Court has declared that in 
adjudicating a claim the Board has the responsibility to 
weigh and assess the evidence.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

In such an assessment of medical evidence, the Board can 
favor some medical evidence over other medical evidence so 
long as the Board adequately explains its reasons for doing 
so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The Court instructed that the 
Board should assess the probative value of medical opinion 
evidence by examining the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).

Initially, the Board observes that the record includes two 
separate diagnoses by clinical psychologists of schizophrenia 
and one diagnosis of PTSD by a licensed social worker.  
Although not disparaging the qualifications of the social 
worker or R.N. whose assessment was PTSD, see Goss v. Brown, 
9 Vet. App. 109 (1996), their qualifications are less 
impressive than those of the clinical psychologists who 
specifically ruled out PTSD as a diagnosis.  See Black v. 
Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the 
probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].  In addition, it appears from 
the record that the social worker determined that symptoms 
attributed to schizophrenia in the distant past were more 
indicative of PTSD than schizophrenia.  This seems to be 
inapposite of the findings of the clinical psychologists who 
both diagnosed the Veteran with schizophrenia and of the 
prior diagnoses of schizophrenia by a psychiatrist, Dr. A.R. 
provided in a December 1987 letter of record.  This strikes 
the Board as being beyond the ken of a social worker and more 
in the arena of a clinical psychologist or psychiatrist.

The Board acknowledges the social worker conducted tests 
which assist an examiner in making a determination of whether 
PTSD is present, but to a large extent, such testing is 
dependent on the responses of a Veteran who may be, as in 
this case, seeking to validate his belief that he has PTSD.  
Given the fact that the Veteran had been diagnosed with 
schizophrenia in April 2007, such diagnosis may have made a 
difference in the assessment of PTSD by the social worker in 
July 2007.  However, the social worker's report does not 
acknowledge the April 2007 diagnosis.  In Reonal v. Brown, 5 
Vet. App. 458, 461 (1993), the Court found that the Board is 
not bound to accept an opinion based exclusively on the 
recitations of a claimant.  Similarly, in the context of this 
claim, the Board is not bound to accept the test results of 
the Veteran who had been diagnosed with a serious 
psychological disorder only months prior to responding to the 
test questions.  This is particularly so when the examiner 
does not acknowledge the recent diagnosis of schizophrenia 
and does not indicate in the report that the Veteran's VA 
claims folder was reviewed.

For those reasons, the Board finds that the VA psychologists' 
diagnoses of schizophrenia are more probative than the social 
worker's diagnosis of PTSD.  Without a proper diagnosis of 
PTSD, the Veteran's claim fails.

Entitlement to service connection for schizophrenia.

Relevant law and regulations

The law and regulations for service connection - in general 
are stated above.

Analysis

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn.

As discussed immediately above, two VA clinical psychologists 
have diagnosed the Veteran with schizophrenia.  Thus, element 
(1) is satisfied.  With regard to element (2), although the 
Veteran's service treatment records do not indicate that he 
was diagnosed with schizophrenia during active duty, he 
described symptoms which have provided the basis of a later 
diagnosis during his active duty by the VA psychologists.  
See Davidson v. Shinseki, 581 F.3d 1313 (2009) [Under 
38 U.S.C.A. § 1154 (West 2002), lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition; (2) the layperson is reporting a contemporaneous 
medical diagnosis; or, (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.]  Thus, element (2) is satisfied.

Finally, with regard to element (3), the Board finds that 
both VA psychologists stated that it was "at least as likely 
as not" that the Veteran's current schizophrenia condition 
was related to the episodes he experienced during service.  
For those reasons, the Board finds that the evidence of 
record is at least in equipoise that the Veteran is entitled 
to service connection for schizophrenia.  To that extent, the 
claim is granted.

Entitlement to service connection for testicular cancer to 
include as due to exposure to herbicides.

Relevant law and regulations

The law and regulations for service connection - in general 
are stated above.

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected. See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2009).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection. 38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted. See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 72 Fed. Reg. 112, 32395 
(June 12, 2007).  The Secretary has determined that 
testicular cancer is not connected to exposure to herbicides.  
See 72 Fed. Reg. 112, 32398 (June 12, 2007).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994). As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2009).

Analysis

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn.

With regard to element (1), the Board observes that the 
Veteran has residuals of testicular cancer, although the 
cancer appears to be in remission.  See October 5, 2007, 
Urology Consult note.  Thus, element (1) appears to be 
satisfied.

With regard to element (2), the Board notes that the record 
establishes that the Veteran served in Vietnam between August 
21, 1970, and August 16, 1971.  Thus, element (2) is 
satisfied by the presumption of exposure to herbicides 
provided in 38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(6)(iii).

With regard to element (3), the Board observes that the 
Secretary of Veterans Administration has specifically found 
that there is inadequate or insufficient evidence to 
determine an association between exposure to herbicides and 
testicular cancer, and that the credible evidence against 
such an association outweighs the credible evidence for such 
an association, and has determined that a positive 
association does not exist.  See 72 Fed. Reg. 112, 32398 
(June 12, 2007).  

There is no other evidence of record indicating that an 
association between exposure to herbicides and testicular 
cancer exists.  To the extent that the Veteran's statements 
tend to indicate such an association, the Board finds that 
there is no evidence of record to suggest that he is 
competent to make such a statement.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  For that reason, the Board finds 
that the evidence provided in the Secretary's report is more 
probative than the statements of the Veteran.

In accordance with Combee, supra, the Board notes that while 
there is evidence of a current disorder to satisfy element 
(1).  However, there is no evidence in the Veteran's service 
treatment records that the Veteran had testicular cancer 
during active duty service.  Indeed, it did not manifest 
until many years following the Veteran's discharge.  
Moreover, the Veteran does not contend that he had testicular 
cancer during service or within a year of his discharge.  
Thus, element (2) is not satisfied.  Finally, with regard to 
element (3), there is no medical evidence of record 
suggesting that the Veteran's testicular cancer residuals are 
related to an event, injury or disease incurred during 
service.  Thus, the Veteran's claim fails.



Entitlement to service connection for prostate cancer to 
include as due to exposure to herbicides.

The relevant law and regulations regarding service connection 
and service connection due to exposure to herbicides have 
been stated above.

Analysis

The Veteran seeks service connection for prostate cancer.  
However, there is no medical evidence of a diagnosis of 
prostate cancer in the record.  In order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability. See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist. See Chelte v. Brown, 10 Vet. App. 
268 (1997).  To the extent that the Veteran contends that he 
has prostate cancer, the Board observes that he lacks the 
competence to provide a diagnosis.  Moreover, the disease of 
cancer is of such a nature that its symptoms do not provide a 
reliable basis for a layperson to make a diagnosis of 
prostate cancer.  Indeed, the Veteran does not address any 
symptoms that he attributes to be caused by prostate cancer; 
rather, he merely seeks service connection for it without 
providing any medical evidence that he has been diagnosed 
with it.

Both service connection on a direct basis and on a 
presumptive basis under 38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(6)(iii) require a primary element of evidence of a 
current diagnosed or diagnosable condition.  Because the 
Veteran has not produced evidence that he has prostate 
cancer, the Board finds that the Veteran's claim for service 
connection for prostate cancer fails for lack of sufficient 
evidence of a current disability.



Entitlement to service connection for peripheral neuropathy 
of the upper extremities to include as due to exposure to 
herbicides.

As above, the Board will address each Hickson element.

With regard to element (1), evidence of a current disability, 
the Board observes that the record contains a December 7, 
2006, neurology admission evaluation note indicating the 
examiner found evidence of "mild neuropathy."  However, the 
examination was for lower extremities.  A similar note 
reporting the results of a CT scan of the Veteran's brain 
indicated "peripheral neuropathy," however, did not 
indicate whether it was upper or lower extremities which 
manifested the neuropathy.  Finally, an October 19, 2006, 
Neurology consult note indicates that the Veteran was 
"referred in order to evaluate pains and numbness in legs" 
for which the Veteran reported experiencing symptoms for 
seven years prior to the examination.  The examiner concluded 
that the symptoms "suggest chemotherapy induced periph[eral] 
neuropathy but it is only mild and only sensory."

The Board observes that there is medical evidence of 
peripheral neuropathy; however it is not of the upper 
extremities.  For purposes of the Veteran's claim for service 
connection for peripheral neuropathy of the upper 
extremities, the claim fails for lack of medical evidence 
that the Veteran has a current peripheral neuropathy 
condition of the upper extremities.  See Brammer, supra.

In an abundance of caution, the Board will address the other 
Hickson elements and note whether the Veteran is entitled to 
a presumption under 38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(6)(iii).

With regard to element (2), evidence of an in-service 
incurrence of peripheral neuropathy, the Board observes that 
the Veteran's service treatment records do not contain any 
reference to complaints of or treatment of peripheral 
neuropathy during the Veteran's active duty service.  
However, as above, because the Veteran served in Vietnam, he 
is entitled to a presumption of exposure to herbicides.  To 
that extent, element (2) is satisfied.

With regard to element (3), medical evidence of a nexus 
between a current disability and an event or disease incurred 
during service, the Board finds that the Veteran's claim 
fails for lack of such evidence both on a direct basis and a 
presumptive basis.  With regard to a direct basis, there is 
no medical evidence of record which indicates the Veteran's 
peripheral neuropathy condition is related to his active duty 
service.  Indeed, the only medical evidence is that of the 
October 2006 examiner who opined that the symptoms suggested 
that the Veteran's condition was induced by chemotherapy.  
The record supports the examiner to the extent that it 
evidences the fact that the Veteran received three courses of 
chemotherapy to treat his testicular cancer condition.  For 
those reasons, the Board finds that the Veteran's claim fails 
on a direct basis.

With regard to a presumptive condition caused by exposure to 
herbicides, the Secretary has found that there is sufficient 
credible evidence to establish a link between exposure to 
herbicides and acute and subacute peripheral neuropathy.  See 
38 C.F.R. § 3.309(e) (2009).  However, footnote 2 to that 
section states the following:

For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and 
resolves within two years of the date of onset. 

The record evidence clearly shows that the Veteran claimed to 
the VA medical personnel providing him care that the 
condition began "seven" years prior to the 2006 
examination, or about 1999.  The Veteran was discharged from 
active duty about 28 years prior to that time.  Thus, the 
condition he contended was caused by exposure to herbicides 
first manifested many years after exposure and not within 
weeks or months of exposure.  Thus, the condition described 
by the examiners in the fall of 2006 can not meet the 
regulatory definition of 'acute and subacute peripheral 
neuropathy.'  For that reason, the Board finds that the 
medical evidence of record fails to establish a condition 
that falls within the criteria of 38 C.F.R. § 3.309(e) and 
that there is no medical evidence of record which establishes 
a nexus between the Veteran's condition and exposure to 
herbicides.


As above, to the extent that the Veteran's statements can be 
construed to be evidence of such a nexus, the Board finds 
that his statements are devoid of probative value because 
there is nothing in the record to show he is competent to 
make such a medical opinion.  See Espiritu, supra.

For those reasons, the Board finds that the Veteran's claim 
for entitlement to service connection for peripheral 
neuropathy is not warranted.

Entitlement to service connection for Meniere's disease.  

The law and regulations for service connection are stated 
above and will not be repeated here.

Relevant law and regulations

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2009).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Board has carefully reviewed the entire VA claims folder 
and has not found any medical evidence that the Veteran has 
Meniere's disease.  The only evidence mentioning Meniere's 
disease includes a copy of an article explaining what 
Meniere's disease is and what symptoms indicate the disease, 
and the statements of the Veteran which indicate that he 
believes he has Meniere's disease.  As indicated above, in 
order to be considered for service connection, a claimant 
must first have a disability, and a "current disability" 
means a disability shown by competent medical evidence to 
exist. See Chelte, supra.  

The Board finds that none of the relevant evidence presented 
by the Veteran is probative and competent medical evidence.  
First, the Board acknowledges that medical treatise evidence 
can, in some circumstances, constitute competent medical 
evidence. See Wallin v. West, 11 Vet. App. 509, 514 (1998); 
see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
may include statements contained in authoritative writings 
such as medical and scientific articles and research reports 
and analyses]. However, the Court has held that medical 
evidence which is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  While the article generally explains what Meniere's 
disease is, it does not specifically address the Veteran in 
particular.  Thus, it is of little probative value to the 
Board's inquiry.

Second, the Veteran is not qualified to diagnose a medical 
condition.  See Espiritu supra.  Thus, his statements are not 
probative to establish the diagnosis or indication that he 
has Meniere's disease.

Finally, the Board observes that the Veteran seems to contend 
that his Meniere's disease was due to his service-connected 
hearing loss.  However, as is stated in the law and 
regulations above, the first element of a secondary service 
connection claim is evidence of a current disability.  
Because the Veteran has not presented such evidence, the 
claim for secondary service connection also fails.

For those reasons, the Veteran's claim for entitlement to 
service connection for Meniere's disease is not warranted.


ORDER

Entitlement to a compensable disability rating for service-
connected hearing loss is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected tinnitus is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for schizophrenia is 
granted.

Entitlement to service connection for testicular cancer is 
denied.

Entitlement to service connection for prostate cancer is 
denied.

Entitlement to service connection for peripheral neuropathy 
of the upper extremities is denied.

Entitlement to service connection for Meniere's disease is 
denied.




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


